 
 
IB 
House Calendar No. 173 
112th CONGRESS  2d Session 
H. R. 1073 
[Report No. 112–711] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2011 
Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
 
December 20, 2012 
Referred to the House Calendar and ordered to be printed 
 
A BILL 
To designate the United States courthouse to be constructed in Jackson, Mississippi, as the R. Jess Brown United States Courthouse. 
 
 
1.DesignationThe United States courthouse to be constructed at the site bounded on the north by Court Street, on the west by West Street, on the south by South Street, and on the east by President Street in Jackson, Mississippi, shall be known and designated as the R. Jess Brown United States Courthouse. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the courthouse referred to in section 1 shall be deemed to be a reference to the R. Jess Brown United States Courthouse. 
 
 
December 20, 2012 
Referred to the House Calendar and ordered to be printed 
